DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 7, 8, 10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the amendments and arguments provided by applicant in the remarks dated 5/7/2021. Specifically, “a lighting transistor coupled to the driving transistor and receiving a lighting signal; an emitting circuit coupled to the driving transistor and comprising a light-emitting diode which comprises an anode coupled to the lighting transistor and a cathode receiving a second operation voltage; a compensation transistor coupled between the first gate and the second source/drain and receiving a scan signal; a first reset transistor comprising a second gate, a third source/drain and a fourth source/drain, wherein the second gate receives a reset signal, the third source/drain receives a first predetermined voltage, and the fourth source/drain is coupled to the first gate” and wherein “the second predetermined voltage is lower than or equal to the second operation voltage.” The distinct limitations are included in independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622